Citation Nr: 0905758	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD) from March 22, 2005, to 
September 21, 2008, and a rating higher than 30 percent from 
September 22, 2008, to the present.

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
October 1969.  His awards and medals include the Combat 
Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2008.  A transcript of that proceeding is of record.

The Board remanded this case for additional development in 
May 2008.  In an October 2008 rating decision, an increased 
disability rating of 30 percent was granted for the Veteran's 
PTSD, effective from September 22, 2008.  This action did not 
satisfy the Veteran's appeal.

The Board notes that the Veteran's claim for a total rating 
based on unemployability due to his PTSD was referred by the 
Board to the originating agency in the May 2008 remand.  The 
Appeals Management Center thereafter declined jurisdiction 
over the issue on the basis that it is not inextricably 
intertwined with the claim for a higher initial rating for 
PTSD.  According to VA General Counsel, the question of 
entitlement to a total rating based on unemployability may be 
considered as a component of an appealed increased rating 
claim if it is based solely upon the disability or 
disabilities which are the subject of the increased rating 
claim.  In the case at hand, the Veteran's only service-
connected disability is PTSD and it is the basis of his claim 
for a total rating based on unemployability.  Accordingly, 
the Board has jurisdiction over this issue.  See VAOGCPREC 6-
96.  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2007).


FINDINGS OF FACT

1.  Prior to September 22, 2008, the Veteran's PTSD was 
manifested by impairment that more nearly approximated 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks than 
occupational and social impairment with reduced reliability 
and productivity.

2.  Since September 22, 2008, the Veteran's PTSD has been 
manifested by occupation and social impairment that more 
nearly approximates reduced reliability and productivity than 
deficiencies in most areas.

3.  The Veteran's only service-connected disability is PTSD; 
the schedular rating for the Veteran's PTSD is less than 60 
percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
not higher, for PTSD prior to September 22, 2008, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a disability rating of 50 percent, but 
not higher, for PTSD on and after September 22, 2008, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for a higher initial rating, the 
record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice with respect to 
the effective-date element of the claim, by letter mailed in 
March 2006.  Although this letter was not sent prior to the 
initial adjudication of the initial rating claim and was not 
sent in response to the Veteran's total rating claim, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that the information provided 
in this letter included the information that would be 
required in response to a claim for a total rating based on 
unemployability.  In addition, there is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the initial rating claim 
would have been different had VCAA notice been provided at an 
earlier time.  

The record reflects that service treatment records, VA 
treatment records, and other pertinent medical records have 
been obtained.  In addition, the Veteran has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim, and the Board 
is unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 10 percent rating is warranted for PTSD 
when there is occupational and social impairment due to mild 
or transient symptoms which decreased work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or when symptoms are controlled by 
continuous medication.

A 30 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Total Rating Based on Unemployability

A total rating based on unemployability due to service-
connected disability or disabilities may be granted if the 
service-connected disability or disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Initial Rating

The Veteran's PTSD currently is evaluated as 10 percent 
disabling prior to September 22, 2008, and as 30 percent 
disabling thereafter.  After careful consideration, the Board 
has concluded that a 30 percent rating, and no higher, is 
warranted prior to September 22, 2008.  The Board also has 
concluded that a 50 percent rating, and no higher, is 
warranted on and after September 22, 2008.

A.  Prior to September 22, 2008

As set forth above, a 30 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

There is no evidence of suspiciousness or panic attacks, and 
the Veteran's memory was described as intact in December 2004 
and January 2005 VA treatment records.  

There is evidence, however, of depressed mood and anxiety.  
The Veteran's mood was described as dysphoric in December 
2004 and January 2005 VA treatment records, and he was 
described as acting tense and anxious in December 2004 and 
March 2005.  He also was diagnosed with mixed depression and 
anxiety by a VA health care provider in January 2005.

There also is evidence of chronic sleep impairment.  VA 
treatment records dated in December 2004, January 2005, and 
February 2007 reflect that the Veteran reported having 
nightmares, vivid dreams, and difficulty falling asleep.  He 
also reported having trouble falling asleep on VA examination 
in July 2005.

In sum, the medical evidence for the period prior to 
September 22, 2008, reflects that the Veteran experienced a 
depressed mood, anxiety, and chronic sleep impairment.  
Resolving reasonable doubt in the Veteran's favor, these 
symptoms most closely approximate the occupational and social 
impairment with occasional decreased in work efficiency 
contemplated by a 30 percent rating.  Accordingly, the Board 
has determined that a disability rating of 30 percent is 
warranted prior to September 22, 2008.

An even higher disability rating, however, is not warranted 
prior to September 22, 2008.  There is evidence consistent 
with disturbances of mood, as discussed above.  However, 
there is no evidence of panic attacks, difficulty 
understanding complex commands, impairment in abstract 
thinking, impaired judgment, memory impairment, or 
circumstantial, circumlocutory, or stereotyped speech.  With 
respect to affect, a January 2005 Vet Center record described 
the Veteran's affect as flat, but it was variously described 
as constricted, broad, and normal on VA examination in July 
2005 and in January 2005 and December 2007 VA treatment 
records.  There is some evidence of difficulty in 
establishing and maintaining effective work and social 
relationships.  The Veteran described himself as a "loner" 
on VA examination in July 2005, reported feeling isolation 
according to a September 2005 Vet Center record, and 
testified in January 2008 hearing that he engaged in few 
social activities.  However, a January 2005 VA treatment 
record notes that he was getting along with his wife, and he 
described his marriage as "not too bad" on VA examination 
in July 2005.

The Board notes that the Veteran was assigned a Global 
Assessment of Functioning (GAF) score of 88 on VA examination 
in July 2005.  The GAF score is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  A GAF score of 
88 indicates absent or minimal symptoms or good functioning 
in all areas.  Id.  The Board notes, however, that in 
December 2004 a VA health care provider assigned a much lower 
GAF score of 55, reflecting moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  In light of the discrepancy between these 
scores, the Board has relied upon the specific clinical 
findings corresponding to the rating criteria, rather than 
the GAF scores, in evaluating the Veteran's level of 
disability during this period and assigning a 30 percent 
rating prior to September 22, 2008.


B.  Beginning September 22, 2008

The Board has determined that a 50 percent disability rating, 
but not higher, is warranted for the Veteran's PTSD beginning 
September 22, 2008.  As set forth above, a 50 percent 
disability rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Here, there is no evidence of flattened affect, difficulty 
understanding complex commands, or impaired judgment.  The 
Veteran specifically denied having panic attacks on VA 
examination in September 2008, and the examiner noted that 
there was no impairment of thought processes and 
communication.

There is evidence, however, of impairment of short- and long-
term memory.  The Veteran reported that he was experiencing 
increased difficulty with memory loss, concentration, and 
focus on VA examination in September 2008.  He also stated 
that it was very difficult for him to recall information 
concerning recent events.

There also is evidence of disturbances of motivation and 
mood.  The Veteran told the September 2008 VA examiner that 
his anxiety level was high, that his depression was constant, 
and that he often felt out of control.  The examiner noted 
that these symptoms appeared to be continuous with no 
reported episodes of remission.

The evidence shows that the Veteran experiences difficulty in 
establishing effective social relationships.  On VA 
examination in September 2008, the Veteran reported having no 
close friends and that when he performs activities outside of 
his home, he does so alone.  He stated that he tends to 
engage in verbal confrontations with other people when he 
encounters them.

In sum, the medical evidence for the period on and after 
September 22, 2008, reflects that the Veteran experiences 
impairment of short- and long-term memory; disturbances of 
motivation and mood, and difficulty in establishing effective 
social relationships.  These symptoms most closely 
approximate the occupational and social impairment with 
reduced reliability and productivity contemplated by a 50 
percent rating.  Accordingly, the Board has determined that a 
disability rating of 50 percent is warranted on and after 
September 22, 2008.

An even higher disability rating, however, is not warranted 
on or after September 22, 2008.  There is no evidence that 
the Veteran's speech is intermittently illogical, obscure, or 
irrelevant.  The evidence shows that he denied suicidal 
ideation, that his personal appearance and hygiene are clean 
and appropriate, and that he is fully oriented.  Although he 
reported in September 2008 that he checks the perimeter of 
his home every night before sleeping, there is no evidence 
that the Veteran exhibits obsessional rituals which interfere 
with routine activities.  There also is no evidence that the 
Veteran is violent during his reported verbal confrontations 
with others.  The examiner described the Veteran's depression 
as continuous, but there is no evidence that it interferes 
with his ability to function independently, appropriately, 
and effectively.  Indeed, the Veteran reported that he 
regularly exercises and walks his dogs.  With respect to 
social impairment, the Veteran stated that he had no close 
friends, but he has been married for 12 twelve years, and he 
told the September 2008 examiner that he spends time with his 
wife.  Although he reported that their relationship is 
sometimes poor, he also stated it was sometimes good.

The Board's assessment of the severity of the Veteran's PTSD 
is underscored by the GAF score of 50 assigned to him on 
September 22, 2008.  This score is consistent with the 
reported clinical findings and reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Neither the clinical findings nor the GAF 
score of 50, however, reflect the occupational and social 
impairment with deficiencies in most areas contemplated by a 
70 percent rating.

Total Rating Based on Unemployability

The Veteran's only service-connected disability is PTSD.  The 
Board has increased the initial ratings for the Veteran's 
PTSD to 30 percent for the period prior to September 22, 
2008, and to 50 percent for the period beginning September 
22, 2008.  Since the disability has been rated as less than 
60 percent disabling throughout the initial rating period, 
the Veteran does not meet the minimum schedular criteria for 
a total rating based on unemployability.  

Extra-schedular Consideration

The Board has considered whether the Veteran's claims should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  The record reflects that the 
Veteran has not required frequent hospitalization for his 
PTSD.  Moreover, the evidence shows that the manifestations 
of the disability are not in excess of those contemplated by 
the schedular criteria.  The Veteran accepted medical 
disability from his employer in 2005, and an April 2005 
employer evaluation form notes that he had "both physical 
and mental restrictions."  However, the Veteran testified at 
the May 2008 hearing that he was unable to perform his work 
duties primarily because of his arthritis.  In sum, there is 
no indication in the record that the average industrial 
impairment from the Veteran's PTSD would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of these claims for extra-
schedular consideration is not warranted.


							(CONTINUED ON NEXT PAGE)





ORDER

The Board having determined that the Veteran's PTSD warrants 
a 30 percent rating prior to September 22, 2008, and a 50 
percent rating on and after that date, the appeal is granted 
to this extent and subject to the criteria applicable to the 
payment of monetary benefits.

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


